DETAILED ACTION
Papers filed on 10/19/2020 have been received.   The Information Disclosure Statements filed on 12/20/21 and 08/08/22 have been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Yamazaki et al. , hereinafter referred to as Yamazaki.
Regarding claim 1, Yamazaki teaches a semiconductor device comprising: a first layer (bottom layer including transistor 800 in fig. 6B), the first layer comprising: a circuit, the circuit comprises a plurality of silicon transistors (transistors 800 in fig. 6C), and a second layer (layer SCL_2) over the first layer, the second layer comprising: a first memory cell (fig. 6A) comprising a first transistor (Tr_j ) comprising an oxide semiconductor in a channel region; and a second memory cell (fig. 6A) comprising a second transistor (Tr_j) comprising an oxide semiconductor in a channel region, wherein each of the first transistor and the second transistor comprises a front gate and a back gate (col. 5, ll. 42-44 and fig. 1B), wherein the back gate of the first transistor is electrically connected to the back gate of the second transistor, wherein one of a source and a drain of the first transistor is electrically connected to a first electrode of a first capacitor, wherein one of a source and a drain of the second transistor is electrically connected to a first electrode of a second capacitor (see fig.1B), and wherein a second electrode of the first capacitor and a second electrode of the second capacitor are electrically connected to a first wiring which is supplied with GND (common ground in fig.1B).  
Regarding claim 2,  Yamazaki teaches  the semiconductor device according to claim 1, further comprising a third memory cell (cell SCL_c in fig. 1B), wherein a part of the first wiring functioning as the second electrode of the first capacitor functions as a second electrode of a third capacitor whose first electrode is electrically connected to a third transistor comprised in the third memory cell.  (See fig. 1B).
Regarding claim 3, Yamazaki teaches the semiconductor device according to claim 1, wherein the first memory cell and the second memory cell are part of different memory cell arrays.  (In fig. 1B, first memory cell SCL_1 and second memory cell SCL_2 in fig. are located in different levels or different arrays).
Regarding claims 9-11 and 17-18, since the claims recite similar limitations as in claims 1-3, they are rejected as being anticipated by Yamazaki.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claims 1-3 above, and further in view of Dennard et al. (U.S. Patent 6,426,905).
Regarding claim 4, Yamazaki teaches all the limitations of claim 1 that claim  4 depends on. Yamazaki is silent on the limitation of the other of the source and the drain of the first transistor and the other of the source and the drain of the second transistor are electrically connected to the circuit via a second wiring functioning as a bit line.  However, Dennard teaches the above limitations as depicted at column 2 and illustrated in fig. 1: memory cells with capacitors CN3 and CN4 are connected to the sense amplifier circuit  via a bit line BL0.  Thus, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to connect memory cells in Yamazaki to a bit line.   This would allow memory cells are read through a common sense amplifier.
Regarding claim 5, Dennard shows in fig. 1, the semiconductor device according to claim 4, wherein the bit line is electrically connected to a sense amplifier provided in the circuit via a first switch (transistor T8 in fig. 1).  
Regarding claims 12-13, since the claims recite similar limitations as in claims 4 and 5, they are rejected for the same reasons as for claims 4 and 5.
Allowable Subject Matter
Claims 6-8, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the semiconductor device according to claim 5, wherein the sense amplifier comprises a first node and a second node, wherein the second wiring is electrically connected to the first node through the first switch, and wherein one of a source and a drain of a third transistor comprised in a third memory cell which comprises a third capacitor whose second electrode is electrically connected to the first wiring is electrically connected to a third wiring which is electrically connected to the second node through a second switch.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/13/2022

/SON L MAI/Primary Examiner, Art Unit 2827